DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 has been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2009/0008790).
Regarding claim 1,  Lee teaches a method of manufacturing a semiconductor device in figs. 3A-3H, comprising: 
providing a semiconductor substrate (101); 
forming a conductive pad (125) over the semiconductor substrate (101); 
forming a passivation layer (130) over the conductive pad (125); 
forming a first opening (refer to opening TH) and a second opening (refer to the opening at the pad 125) in the passivation layer, wherein the second opening (refer to the opening at the pad 125) exposes the conductive pad (125), and wherein the first opening (refer to TH) is spaced apart from the conductive pad and exposes an upper surface of a layer (refer to upper surface of a portion of 101) that extends underneath the conductive pad (125); 
forming a first conductive via (150) in the first opening, wherein the first conductive via extends into the semiconductor substrate; and forming a second conductive via (153) in the second opening, wherein the second conductive via (153) connects to the conductive pad (125).
Regarding claim 18, Lee teaches a semiconductor device in fig. 3, comprising: 
a substrate (101) having a circuit formed thereon (see par. 20); 
a first passivation layer (110) over the circuit; 
a conductive pad (125) over the first passivation layer (110) and electrically connecting to the circuit (NOTE: conductive pad 125 is electrically connecting to the circuit via wiring layer 115 see par. 22); 
a second passivation layer (130) over the conductive pad (125) and the first passivation layer (110), wherein the second passivation layer (130) has a first opening (refer to opening at TH) and a second opening (refer to opening at 125), the first opening exposing an upper surface of a layer (refer to an upper portion of substrate 101) that extends underneath the conductive pad (125), the second opening (refer to opening at 125) exposing the conductive pad (125); 
a first insulating layer (140) disposed over the second passivation layer (130) and filling the first opening (refer to opening at TH) and the second opening (refer to opening at 125); 
a through substrate via (refer to 150) at least partially aligned with the second opening and extending through the first insulating layer (140), the second passivation layer (130), the first passivation layer (110) and the substrate (101), wherein a side of the through substrate via (refer to lateral side of 150) and the second passivation layer (130) have a gap that is filled with the first insulating layer (140); and 
a conductive via (153) extending through the first insulating layer (140) and connecting to the conductive pad (125).
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 2009/0160061).
Regarding claim 11, Hsu teaches a method of manufacturing a semiconductor structure in figs. 1-6, comprising: 
providing a substrate (110) having a circuit formed thereon (see par.7), wherein the substrate has a first region (refer to region 119) and a second region (refer to the region at the pad 117/118); 21Attorney Docket No. TSMP20201648US01 
forming a first passivation layer  (114) over the circuit;
 forming a conductive pad (117/118) over the first passivation layer (114), wherein the conductive pad is electrically connected to the circuit (see fig. 6); 
forming a second passivation layer (116) over the conductive pad (117/118) and the first passivation layer (114), wherein the second passivation layer (116) has a first opening in the first region and a second opening in the second region, wherein the first opening exposes an upper surface of a layer (refer to upper portion of 110) that extends underneath the conductive pad (117/118), and the second opening (refer to opening at 117/118 before forming layer 120) exposes the conductive pad (117/118); 
forming a first insulating layer (120/122) over the second passivation layer (116), wherein the first insulating layer fills the first opening and the second opening (see figs.1-2); 
forming a first conductive via (131) in the first region (refer region at 119), wherein the first conductive via has at least a portion in the first opening and extends from the first insulating layer into the semiconductor substrate (see fig.6); and 
forming a second conductive via (130/131) in the second region (refer to region at the pad 117/118), wherein the second via (130/131) has at least a portion in the second opening and connects to the conductive pad (see fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim  1 above, and further in view of Chang (US 20190019770)
Regarding claim 2, Lee teaches all the limitations of the claimed invention for the same reasons as set forth above except for the passivation layer has an upper surface conformal to the profile of the conductive pad.
Chang teaches the same field of an endeavor wherein the passivation layer (110) has an upper surface conformal (110u) to the profile of the conductive pad (see fig. 3E).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the passivation layer has an upper surface conformal to the profile of the conductive pad as taught by Chang in the teaching of Lee in order to prevent moisture and/or vapor from entering the IC (see par. 34). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim  1 above, and further in view of Dotta (US 2004/0212086).
Regarding claim 10, Lee teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 3F-3H of Lee shows grinding the semiconductor substrate from a back surface of the semiconductor substrate for revealing the first conductive via; and form a protective layer (160) on the back surface of the substrate.
Lee does not teach forming an oxide layer on the back surface of the substrate.
Dotta teaches the same field of an endeavor wherein  forming an oxide layer (12) on the back surface of the substrate (1) (see fig. 1; par. 100).
Thus, it would have been obvious one having ordinary skills in the art before the invention was made to include forming an oxide layer on the back surface of the substrate as taught by Dotta in the teaching of Lee so that it prevents the leakage between the penetration electrode and the substrate (see par. 100).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claim  11 above.
Regarding claim 16, Hsu teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Hsu teaches the passivation layers comprises silicon oxide, silicon nitride, silicon oxynitride (par. 10).
In par. 10, Hsu teaches the first passivation layer and the second passivation layer includes various passivation materials.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to exchange the first passivation layer to include silicon nitride, silicon oxynitride as taught in par. 10 of Hsu instead of silicon oxide because those passivation materials are commonly known exchangeable materials to provide different way of making the same product.
Regarding claim 17, Hsu teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Hsu teaches the passivation layers comprises silicon oxide, silicon nitride, silicon oxynitride (par. 10).
In par. 10, Hsu teaches the first passivation layer and the second passivation layer includes various passivation materials.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to exchange the second passivation layer 116 to include silicon oxide as taught in par. 10 of Hsu instead of silicon nitride or silicon oxynitride  because those passivation materials are commonly known exchangeable materials to provide different way of making the same product.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 18 above, and further in view of Huang (US 20110069264.
Regarding claim 10, Lee teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lee shows a bonding pad (165) disposed over the through substrate via (150); the conductive pad (125) is essentially formed of aluminum or its alloys (see par. 26).
Lee does not teach the bonding pad is essentially formed of copper its alloy.
Huang teaches the same field of an endeavor the bonding pad is essentially formed of copper its alloy (see par. 57).
Thus, it would have been obvious one having ordinary skills in the art before the invention was made to include forming an oxide layer on the back surface of the substrate as taught by Huang in the teaching of Lee since those materials are commonly used as bonding pad in the semiconductor device (see par. 57).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features. Claims 4-8 include all the features.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features. Claims 13-15 include all the features.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818